By the court, Hilton, J.
I think this verdict should not be disturbed, although I fully agree with Judge Daly in the rule of law stated by him. But in the present case the defendant, by accepting the return of the boots, without objection, must be regarded as consenting to rescinding the contract, and therefore cannot retain the money paid him on account of it. Upon the evidence the plaintiff was entitled to the verdict which the jury gave, and the charge of the judge cannot operate to deprive him of it. In my opinion the judgment should be affirmed.
Brady, J., concurred with Judge Hilton in the view of the case presented by his opinion.
Daly, J., dissented.